Patent Prosecution Highway Status
This application is being examined under the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program. 

Non-Compliant Amendments
According to the PPH guidelines, amendments effectively can only include additional (narrower) limitations that were previously presented in a dependent claim that is indicated as having allowable subject matter by the Office of Earlier Examination (OEE). See PPH FAQ.
1) The Amendments mailed 2022-05-09 includes are non-additional limitations. Claims 2, 8, 10 broaden the phrase “consist of” to “comprise” which is a broadening (non-narrow) limitation. This embodiment is not found in a dependent claim.
2) The Amendments mailed 2022-05-09 includes subject matter that was not previously presented in a dependent claim that was indicated as having allowed subject matter by the OEE. This is apparent in that the Remarks mailed 2022-05-09 cited the Specification at para 0142 as support (and not a dependent claim). That is, the added limitations amended is subject matter sourced from the Specification and not from a dependent claim that was indicated as having allowed subject matter by the OEE.

Examiner’s Notes
In summary, the PPH guidelines do not allow amended limitations that are directed to subject matter that was not present in the claims allowed by the OEE (i.e., claim set submitted when applying for the PPH program). That is, in the PPH program, the Applicant is limited to perusing subject matter only in the claims allowed by the OEE. If the Applicant want to pursue subject matter outside the allowable claims, the Examiner recommends filing a continuation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415